
	
		II
		110th CONGRESS
		2d Session
		S. 2767
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for judicial discretion regarding suspensions
		  of student eligibility under section 484(r) of the Higher Education Act of
		  1965.
	
	
		1.Judicial discretion for
			 suspension of eligibilitySection 484(r) of the Higher Education Act
			 of 1965 (20 U.S.C. 1091(r)) is amended—
			(1)in paragraph (1), by striking A
			 student and inserting Subject to paragraph (3), a
			 student;
			(2)by redesignating
			 paragraph (3) as paragraph (4); and
			(3)by inserting
			 after paragraph (2) the following:
				
					(3)ApplicabilityThis
				subsection shall only apply to a student if the Federal or State court that
				convicted the student of an offense described in paragraph (1) has ordered that
				the student's eligibility for assistance under this title be suspended in
				accordance with this subsection.
					.
				
			
